DETAILED ACTION
This is a final Office action addressing applicant’s response 28 April 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 12 and 13: the third IGU (claim 12) and “the fourth IGU” (claim 13) lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergh (U.S. Patent 11,086,184).

Claims 1: Bergh discloses a method for controlling a variable tint for a façade that contains multiple insulated glass units (IGUs) (Col. 6, lines 45-50) installed on a structure (Col. 6, lines 8-12), the multiple IGUs including at least a first IGU and a second IGU (as would be the result), the method comprising: 
mapping the multiple IGUs to a spatial coordinate system thereby establishing a position of each of the multiple IGUs relative to each other in the spatial coordinate system (as would be the result inherently based on the nature of installation, such as by initial design or blueprint), with the position of each of the multiple IGUs corresponding to a physical position on the structure (as would be the result); 
controlling, via a controller, a first tint profile of the first IGU based at least in part on the position of the first IGU in the spatial coordinate system (Col. 15, line 36 – Col. 16, line 16), wherein the first IGU is configured to be maintained at a continuously graded transmission state (Col. 12, lines 45-65 teaches varying gradients may be used with the system, which would result in maintain if desired based on how the varied gradient is achieved); and 
controlling, via the controller, a second tint profile of the second IGU based at least in part on the first tint profile and on the position of the second IGU in the spatial coordinate system (Col 15, lines 5-12 notes that multiple units may be controlled; this would be based in part on the first profile by, for example, if the IGUs are on the same side of a structure or different or arrangement within the building).

Claim 2: Bergh discloses the method of claim 1, wherein the first tint profile that transitions from a fully tinted portion of the first IGU to a partially tinted portion of the first IGU (as defined in Col. 4, lines 46-58).
  
Claim 3: Bergh discloses the method of claim 2, wherein the second tint profile transitions from a partially tinted portion of the second IGU to a fully clear portion of the second IGU (the disclosure notes that the IGUs have full capability of changing tints as desired).  

Claim 4: Bergh discloses the method of claim 2, wherein the second tint profile is one of fully tinted, partially tinted, and fully clear (as disclosed, see e.g., Fig. 1).  

Claim 5: Bergh discloses the method of claim 2, wherein the second tint profile transitions from a partially tinted portion of the second IGU to a fully tinted portion of the second IGU (as exemplified in Fig. 1).  

Claim 6: Bergh discloses the method of claim 1, further comprising switching, via the controller, the first IGU from the first tint profile to a third tint profile, and wherein the third tint profile is any one of fully tinted, fully clear, and a continuously graded transmission state, (Col. 12, lines 45-65 teaches varying gradients may be used with the system, which would result in maintain if desired based on how the varied gradient is achieved, and the configuration as disclosed in Bergh has full capability of being able to be independently controlled to meet the claimed degree of tint).  

Claim 7: Bergh discloses the method of claim 6, further comprising switching, via the controller, the second IGU from the second tint profile to a fourth tint profile (as disclosed the glass can be tinted to numerous degrees of tint, see Col. 4, line 35 – Col. 6, line 13), and wherein the fourth tint profile is any one of fully tinted, fully clear, and gradient tinted (as disclosed).  

Claim 8: Bergh discloses the method of claim 7, wherein the third and fourth tint profiles form a uniform gradient tint profile across the first and second IGUs (as disclosed the glass can be tinted to numerous degrees of tint and be uniform, see Col. 4, line 35 – Col. 6, line 13 and Col. 10, lines 34-46).  

Claim 9: Bergh discloses the method of claim 1, wherein the first IGU is adjacent the second IGU in the spatial coordinate system (see Col. 6, lines 9-12 which note that the IGUs may be used as windows on the exterior of a building, which results in adjacent IGUs using the broadest reasonable interpretation in light of applicant’s specification), wherein the first tint profile and the second tint profile form a uniform gradient tint profile across the first and second IGUs (as disclosed), and wherein the uniform gradient tint-26-Attorney Docket No.: 18-SG-0304US02 varies in one of a horizontal direction, a y direction, and a z direction in reference to the spatial coordinate system (Col. 12, lines 45-55 note that a pattern may exist in the panel, which would result in a varying tint; see also Brief description of Fig. 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergh

Claim 10: Bergh discloses the method of claim 9, except wherein a shape of the second IGU is different than a shape of the first IGU.  Bergh is clear that the IGUs have multiple used (e.g., door, windows and partitions), but is not limiting (see Col. 6, lines 37 and 38).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  The shape of the IGU would not affect the operability of the prior art.

Claim 11: Bergh discloses the method of claim 10, wherein a bus bar layout (550) for at least one of the first and second IGUs is tailored to ensure matching transition zones between the first and second IGUs (Col. 12, lines 59-62).  

Claim 12: much of the claim language is substantially identical to claim 1, so the language common with claim 1 is rejected for reasons which not be repeated here for brevity.  While Bergh does not specifically disclose controlling, via the controller a third IGU, a third tint profile of the third IGS based at least in part on the spatial location of the third IGU and on the first and second tint profiles (but see, Col. 15, lines 5-12 notes that multiple units may be controlled; this would be based in part on the first profile by, for example, if the IGUs are on the same side of a structure or different or arrangement within the building).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  To have multiple windows configured to operate in such a manner is a matter of duplication of parts, which would not depart from the scope of operability of the prior art.  

Claim 13: the obvious modification of Bergh discloses the method of claim 12, except further comprising: controlling, via the controller, a fourth tint profile of the fourth IGU based at least in part on the spatial location of the fourth IGU and on the first, second, and third tint profiles (but see, Col 15, lines 5-12 notes that multiple units may be controlled; this would be based in part on the first profile by, for example, if the IGUs are on the same side of a structure or different or arrangement within the building).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  To have multiple windows configured to operate in such a manner is a matter of duplication of parts, which would not depart from the scope of operability of the prior art.  
  
Claim 14: the obvious modification of Bergh discloses the method of claim 13, further comprising forming a uniform gradient tint profile across the first, second, third, and fourth IGUs, and wherein the uniform gradient tint varies in one of a horizontal direction, a vertical direction, and a diagonal direction in reference to the spatial coordinate system (Col. 12, lines 45-55 notes that a pattern may exist in the panel, which would result in a varying tint; see also Brief description of Fig. 6).    

Claim 15: the obvious modification of Bergh discloses the method of claim 13, further comprising forming a gradient tint profile across the first, second, third, and fourth IGUs, wherein the gradient tint profile forms a shape that incorporates the first, second, third, and fourth IGUs, and wherein at least one of the first, second, third, and fourth tint profiles vary in one of a horizontal direction, a vertical direction, and a diagonal direction in reference to the spatial coordinate system to form the shape (Col. 12, lines 45-55 notes that a pattern may exist in the panel, which would result in a varying tint; see also Brief description of Fig. 6).  

Claim 16: the obvious modification of Bergh discloses the method of claim 15, wherein the shape is one of a rectangle, a trapezoid, a triangle, and an oval (as exemplified in Fig. 1, it is a rectangle).  

Claim 20: much of the claim language is substantially identical to claim 1, so the language common with claim 1 is rejected for reasons which not be repeated here for brevity.  Regarding the grouping of the IGUs in a control group, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  To group the members as claimed would permit control of the tint with respect to the group as desired.  

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bersch in view of Unveren (U.S. Publication 2018/0106098).

Claim 17: the obvious modification of the prior art provides the method of claim 15, except further comprising receiving sensor data, at the controller, and adjusting one or more of the first, second, third, and fourth tint profiles based on the sensor data.  Unveren teaches a tinting system that incorporates light sensors (paragraph [0023]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a sensor in order to provide an automated mechanism for controlling the tint of the IGU.  

Claim 18: the obvious modification of the prior art provides the method of claim 17, wherein the sensor data is representative of at least one of light intensity in a volume within the structure, internal environmental conditions, external environmental conditions, electrical parameters applied to the IGUs, time of day, and day of year (as rendered obviously Unveren: paragraph [0023],  which measures light intensity, and any volume meets this limitation using the broadest reasonable interpretation in light of applicant’s specification.)  

Claim 19: the obvious modification of the prior art provides the method of claim 15, further comprising receiving sensor data that is representative of a current position of the sun, and adjusting one or more of the first, second, third, and fourth tint profiles based on the sensor data as the position of the sun changes (as would be the natural result based on the function of the sensor).
  
Response to Arguments
The following addresses applicant’s remarks/arguments dated 28 April 2022.

Claim rejections – 35 USC 112(b):
	Applicant’s amendments made overcome the issues addressed regarding claims 9, 14 and 15.  The rejection remains with claims 12 and 13 as noted above.

Claim rejections – 35 USC 102 and 103:
	Applicant’s remarks are noted but are respectfully not persuasive.  As taught in Fig. 6 of Bergh, and its explanation in Col 12, lines 45-65, a gradient may be achieved in numerous ways, and several prior art references are cited (see Col. 12, lines 64 and following).  As shown in Fig. 6, the gradient can be achieved and is shown by the plan view of the panel with a respective cross section.  The examiner takes the position that by having the arrangement as disclosed in Col. 12 and exemplified in Fig. 6 of Bergh, the gradient can be achieved and remain as desired.
	Regarding the Unveren reference, the remarks stand or fall with respect to the claims from which they depend as addressed above. 
	Regarding the dependent claims, these claims stand or fall with respect to the claims from which they depend as addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649